Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 12-16 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-16 are rejected under 35 U.S.C. § 103 as being unpatentable over DAVIDSON (US-7971991-B2), hereinafter referred to as DAVIDSON, in view of MAUCHELLE (US-20080187423-A1), hereinafter referred to as MAUCHELLE.
Regarding Claim 12, DAVIDSON teaches a method of supplying a build material powder in a three-dimensional printing system (3D printer, abstract and Figure(s) 2c); however, DAVIDSON does not teach the method comprising alternately collapsing and expanding a bag of the powder while sucking the powder out of the bag. 
MAUCHELLE teaches an emptying device for powder bags (emptying device, abstract. The fresh powder bag 12 is in a bag receiving hopper 74, Paragraph(s) 0037 and Figure(s) 0037 and title) in the field of coating (powder spray coating facility, Paragraph(s) 0001), the method comprising alternately collapsing while sucking powder out of the bag (see where the fresh coating powder may be evacuated by suction through a powder pump, Paragraph(s) 0036. The powder pump creates a suction action. When there is only a suction force imparted on the powder bag without a compressed air source, the powder bag collapses, Figure(s) 5.) and expanding a bag of the powder while sucking the powder out of the bag (see where the powder pump moves fresh powder out of the powder bag and compressed air is also added to generate a partial vacuum to facilitate aspiration, Paragraph(s) 0062. The compressed air remains behind the powder dose and pushes it ahead, Paragraph(s) 0019. When a compressed air stream and a suction force from a powder pump is applied, the powder bag expands, Figure(s) 4.).  
DAVIDSON and MAUCHELLE are analogous in the field of supplying powder build material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify DAVIDSON'(s) powder container with MAUCHELLE'(s) powder bag 12, powder pump 4, bag receiving hopper 74 and compressed air source 81, because this facilitates emptying of the powder bag (MAUCHELLE, abstract). Because MAUCHELLE’(s) emptying unit performs the function of emptying powder in a dimensionally stable way, (MAUCHELLE, Paragraph(s) 0001,0002, and abstract), the teachings of the reference would logically commended itself to the inventor’s attention in considering this reference into their invention as a whole. Please see MPEP 2141.01 (a) titled “Analogous and Nonanalogous Art”.
Regarding Claim 13, DAVIDSON AND MAUCHELLE teach the method of claim 12; however, DAVIDSON does not teach wherein the bag has an inlet through which a gas is sucked into the bag when the inlet is open and an outlet through which the gas and the powder is sucked out of the bag; collapsing the bag comprises sucking the gas and the powder out of the bag through the outlet with the inlet closed; and expanding the bag comprises sucking the gas and the powder out of the bag through the outlet with the inlet open.  
MAUCHELLE teaches an emptying device for powder bags (emptying device, abstract) in the field of coating (powder spray coating facility, Paragraph(s) 0001), wherein the bag has an inlet through which a gas is sucked into the bag when the inlet is open (pressure compensating opening 130, Paragraph(s) 0058) and an outlet through which the gas and the powder is sucked out of the bag (powder feed pipe 70 is the outlet and powder pump 4 is the device providing suction, Paragraph(s) 0061 and Figure(s) 4/5); collapsing the bag comprises sucking the gas and the powder out of the bag through the outlet with the inlet closed (Figure(s) 5 and Paragraph(s) 0058. The pressure compensating opening 130 must be closed so as to collapse the bag in Figure(s) 5 and the powder pump 4 must be on. When compressed air and suction force from the powder pump is applied, the pressure compensating opening 130 is closed as the pressure inside the bag is less than the pressure outside of the bag, thus collapsing the bag and creating the vacuum.); and expanding the bag comprises sucking the gas and the powder out of the bag through the outlet with the inlet open (see where the powder pump moves fresh powder out of the powder bag and compressed air is also added to generate a partial vacuum to facilitate aspiration, Paragraph(s) 0062. When a compressed air stream and a suction force from a powder pump is applied, the powder bag expands. The pressure compensating opening 130 may be fitted to aerate or vent the bag, Paragraph(s) 0058.).
DAVIDSON and MAUCHELLE are analogous in the field of supplying powder build material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify DAVIDSON'(s) powder container with MAUCHELLE'(s) emptying device with pressure compensating opening 130, bag 12, powder feed pipe 70, and powder pump 4, because this facilitates emptying of the powder bag (MAUCHELLE, abstract). The pressure compensating opening 130 performs the functions of aerating, venting to prevent the bag from popping, MAUCHELLE Paragraph(s) 0058. The pressure compensating opening 130 performs the function of closing to preclude the powder particle from escaping, MAUCHELLE Paragraph(s) 0058. The powder pump 4 provides suction to evacuate the fresh coating powder, MAUCHELLE Paragraph(s) 0036. The powder feed pipe 70 performs the function of feeding from the hopper through the powder pump 4, MAUCHELLE Paragraph(s) 0036. Because MAUCHELLE’(s) emptying unit performs the function of emptying powder in a dimensionally stable way, (MAUCHELLE, Paragraph(s) 0001,0002, and abstract), the teachings of the reference would logically commended itself to the inventor’s attention in considering this reference into their invention as a whole. Please see MPEP 2141.01 (a) titled “Analogous and Nonanalogous Art”.

Regarding Claim 14, DAVIDSON AND MAUCHELLE teach the method of claim 13, comprising; however, DAVIDSON does not teach opening the inlet when a pressure in the bag is below a threshold; and closing the inlet when the pressure in the bag is above the threshold.  
MAUCHELLE teaches an emptying unit for powder bags (abstract) in the field of coating (Paragraph(s) 0001), and opening the inlet when a pressure in the bag is below a threshold (see where pressure compensation may be required in the powder bag and may aerate or vent it, MAUCHELLE Paragraph(s) 0058. In order to prevent the bag from popping, the pressure compensation opening 130 opens to vent.); and closing the inlet when the pressure in the bag is above the threshold (see where the bag may be closed to preclude powder particles from escaping out of the bag into the atmosphere, MAUCHELLE Paragraph(s) 0058 and 0061.)
DAVIDSON and MAUCHELLE are analogous in the field of supplying powder build material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify DAVIDSON'(s) powder container with MAUCHELLE'(s) emptying device with pressure compensating opening 130, because this facilitates emptying of the powder bag (MAUCHELLE, abstract). The pressure compensating opening 130 performs the functions of aerating, venting to prevent the bag from popping. The pressure compensating opening 130 performs the function of closing to preclude the powder particle from escaping. Because MAUCHELLE’(s) emptying unit performs the function of emptying powder in a dimensionally stable way, (MAUCHELLE, Paragraph(s) 0001,0002, and abstract), the teachings of the reference would logically commended itself to the inventor’s attention in considering this reference into their invention as a whole. Please see MPEP 2141.01 (a) titled “Analogous and Nonanalogous Art”.

Regarding Claim 15, DAVIDSON AND MAUCHELLE teach the method of claim 14; however, DAVIDSON does not teach comprising sucking the powder into the bag while sucking the gas and the powder out of the bag.  
MAUCHELLE teaches an emptying device for powder bags (emptying device, abstract) in the field of coating (powder spray coating facility, Paragraph(s) 0001), comprising sucking the powder into the bag while sucking the gas and the powder out of the bag (see where the powder pump moves fresh powder out of the powder bag and compressed air is also added to generate a partial vacuum to facilitate aspiration, Paragraph(s) 0062. When a compressed air stream and a suction force from a powder pump is applied, the powder bag expands, Figure(s) 4/5.).  
DAVIDSON and MAUCHELLE are analogous in the field of supplying powder build material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify DAVIDSON'(s) powder container with MAUCHELLE'(s) powder bag 12, powder pump 4, bag receiving hopper 74 and compressed air source 81, because this facilitates emptying of the powder bag (MAUCHELLE, abstract). Because MAUCHELLE’(s) emptying unit performs the function of emptying powder in a dimensionally stable way, (MAUCHELLE, Paragraph(s) 0001,0002, and abstract), the teachings of the reference would logically commended itself to the inventor’s attention in considering this reference into their invention as a whole. Please see MPEP 2141.01 (a) titled “Analogous and Nonanalogous Art”.
Regarding Claim 16, DAVIDSON AND MAUCHELLE teach the method of claim 12; DAVIDSON further teaches wherein the gas comprises air (air, DAVIDSON Column 3 Line(s) 35-50).
Response to Arguments
The examiner thanks the applicants for the arguments filed on 04/10/2022. They are persuasive. 
Applicant’s Remark:
HATHORN does not teach expanding while sucking powder out of the bag. 
 Examiner’s Response:
HATHORN teaches that the powder is aerated with a jet in Column 3 Line(s) 14-19. HATHORN teaches blowing the powder out of the hopper. 
Please see the new 35 U.S.C. § 103 rejection under DAVIDSON (US-7971991-B2) in view of MAUCHELLE (US-20080187423-A1), above.
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HATHORN (US-2792262-A) teaches a rigid hopper and a flexible hopper that flexes under the weight of the stored material and empties by fluidizing the stored material (Column 1 Line(s) 50-60 and Column 2 Line(s) 55-65).
INGOLF (US-3275197-A) teaches fluidization of the powdery material and sucking through the pipe for discharge (Column 1 Line(s) 20-46, Column 3 Line(s) 55-70, Figure(s) 2 and Figure(s) 5).
PIGGOTT (US-3920229-A) teaches feeding flake polymeric material to an extruder (abstract).
MYNTTI (US-20060130917-A1) teaches an umbrella valve (abstract).
OGASAHARA (US-7311474-B1) teaches the flexible bag (Column 2 Line(s) 1-10 and Column 2 Line(s) 34-37) and a process of sucking the bag without deforming the bag (Column 4 Line(s) 65 – Column 5 Line(s) 7).
ALONSO (WO-2017194135-A1) teaches an apparatus for removing powder through aspiration (Paragraph(s) 0033 and 0046) and an apparatus for removing powder through a nozzle that sucks up build material (Paragraph(s) 0032) and the reservoir walls being made of flexible material (Paragraph(s) 0044-0045).
EVANS (US-4081110-A) teaches a flexible membrane discharge for vacuum hopper  (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743